COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Lamar Marcell Hunter v. The State of Texas

Appellate case number:     01-14-00895-CR

Trial court case number: 12-CR-1921

Trial court:               10th District Court of Galveston County

        This case was abated and remanded to the trial court on March 24, 2015. In the abatement
order, we directed the trial court to execute an amended certification of appellant’s right to
appeal. The district clerk has filed a supplemental clerk’s record containing an amended
certification of appellant’s right to appeal. Accordingly, we REINSTATE this case on the
Court’s active docket.

      Appellee’s brief, if any, is due to be filed no later than 30 days from the date of this order.
See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: April 7, 2015